— In an action for a declaration, inter alia, that the respondent insurance company is obligated to defend and indemnify plaintiff, plaintiff appeals from so much of an order of the Supreme Court, Westchester County (Cerrato, J.), dated March 22,1982, as denied that branch of his motion which was for summary judgment. Order affirmed insofar as appealed from, without costs or disbursements. Summary judgment was properly denied. There are issues of fact as to whether plaintiff, as chairman of the celebration committee of Our Lady of Mount Carmel Society of Verplanck, Inc., is an executive officer of the society so as to come within the insured persons’ provision of the respondent’s insurance policy. Additionally, the record contains a certificate *975issued to the Town of Cortland by the Cernese Agency, the respondent’s authorized agent, which seemingly indicates that the fireworks display in question was specifically covered under the society’s policy with respondent. Respondent denies that the certificate is part of the policy. The certificate and respondent’s denial thus create questions bearing on the intention of the parties and the intendment of the certificate as well as the reasonable inferences to be drawn therefrom (see Hartford Acc. & Ind. Co. v Wesolowski, 33 NY2d 169, 172). Titone, J. P., Thompson, Weinstein and Niehoff, JJ., concur.